Citation Nr: 0413404	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  01-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from August 1940 to February 
1946.  He was a Prisoner of War of the Japanese Government 
from 1941 to 1945.  The veteran died in March 2000.  The 
appellant is claiming Department of Veterans Affairs (VA) 
benefits as the widow of the veteran.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by a VA 
Regional Office (RO).    


FINDINGS OF FACT

1.  The veteran was a prisoner of war from 1941 5o 1945.

2.  The veteran died in March 2000; his death certificate 
lists the cause of death as chronic obstructive pulmonary 
disease and lists psychotic depression as a significant 
condition contributing to death. 

3.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(among other disorders). 

4.  The veteran's psychiatric symptomatology aided or lent 
assistance to his death. 


CONCLUSIONS OF LAW

1.  Psychotic depression is presumed to have been incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

2.  Either psychotic depression or the already service-
connected post-traumatic stress disorder substantially or 
materially contributed to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2003).

3.  The criteria for basic entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code, have been met.  38 U.S.C.A. § 3501 (West 
2002); 38 C.F.R. § 3.807(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

The record shows that the veteran died in March 2000.  The 
record also shows that he was a prisoner of war for several 
years during World War II.  At the time of his death, service 
connection had been established for a number of disabilities, 
including post-traumatic stress disorder (PTSD), rated 50 
percent disabling.  It appears that the appellant's main 
contention is that the veteran's PTSD played a role in his 
death.  The appellant has also advanced a contention to the 
effect that the veteran's smoking (which led to the lung 
disease) was somehow due to the PTSD.  After reviewing the 
record, the Board does not believe it necessary to address 
the smoking contention.   

The veteran's death certificate lists psychotic depression as 
a significant condition contributing to death.  The death 
certificate was signed by Frances Yuhas, M.D.  The veteran 
died in an Oregon nursing home.  The records associated with 
the veteran's final days at that nursing home have not been 
obtained despite attempts by the appellant as well as 
numerous letters and phone calls by the RO.  Also of record 
is a December 2001 letter from C. Jayakrishnan, M.D. to the 
effect that it was his or her opinion, after reviewing the 
veteran's medical records, that it was more likely than not 
that psychotic depression was a major cause of death.  
However, Dr. Jayakrishnan's opinion is not supported by any 
rationale, and its probative value is further diminished in 
light of the fact that the final records from the Oregon 
nursing home have not been obtained.  Therefore, it is 
unclear how Dr. Jayakrishnan could render a truly informed 
opinion regarding the effect, if any, of psychiatric 
symptomatology on the veteran during his final days.  

The Board is thus left with a death certificate listing 
psychotic depression as a significant contributing cause of 
death.  Without more, such a single item of evidence, 
unsupported by other records, would not be viewed as 
probative and determinative of the underlying question.  
However, in this case is must be acknowledged that the 
veteran was already service-connected for PTSD.  Therefore, 
even if the physician who signed the death certificate 
incorrectly described the veteran's psychiatric symptoms as 
psychotic depression, rather than PTSD, it still must be 
acknowledged that this physician believed that the 
psychiatric symptoms (however described) contributed to 
death.  Since the veteran was a prisoner of war, a psychosis, 
any of the anxiety states, or a dysthymic disorder (or 
depressive neurosis) are presumed to have been incurred 
during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.  Therefore, if the physician who completed the death 
certificate was in fact correct in describing the psychiatric 
symptoms as psychotic depression, then such disorder is 
presumed to have been incurred during service by virtue of 
the special presumption for prisoners of war.  In other 
words, regardless of whether the psychiatric disorder is 
described as PTSD, an anxiety state, depression or a 
neurosis, the disorder must be viewed as having been incurred 
during the veteran's service. 

The above analysis leads to the ultimate question of whether 
the veteran's psychiatric disability (however diagnosed) 
substantially or materially contributed to his death.  The 
fact that the veteran was rated 50% for his psychiatric 
disability suggests that his psychiatric symptoms were 
significant.  The physician who completed the death 
certificate, either through actual observation or after 
review of the nursing home medical records, must have been of 
the opinion that the psychiatric symptoms were significant in 
contributing to death since he indicated as such on the death 
certificate.  While there is nothing in terms of 
contemporaneous medical records to support the physician's 
listing of psychiatric symptomatology as a contributing 
disorder on the death certificate, there is nothing 
contemporaneous to the time of death which clearly undermines 
that physician's finding.  In other words, there is no clear 
evidence to cast doubt on the death certificate finding.  
Under the circumstances, the Board believes that the positive 
evidence in this case is in a state of equipoise with the 
negative evidence.  In such a situation, the appeal must be 
granted.  38 U.S.C.A. § 5107(b).  

Educational Assistance Benefits

Regarding the claim for educational benefits under Title 38, 
Chapter 35, United States Code, it is noted that the 
surviving spouse of a veteran will have basic eligibility for 
benefits where the veteran was discharged from service under 
other than dishonorable conditions, and had a permanent total 
service connected disability in existence at the date of the 
veteran's death; or where the veteran died as a result of a 
service connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  As explained above, the Board has found that a 
disability related to the veteran's service contributed to 
his death.  Accordingly, the criteria for basic entitlement 
to survivors' and dependents' educational assistance under 
Title 38, Chapter 35 have been met.  Entitlement to this 
benefit is granted to this extent subject to other applicable 
laws and regulations governing this educational benefit.

Veterans Claims Assistance Act of 2000

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  However, there is no detriment to 
the appellant as a result of any failure to fully comply with 
VCAA in view of the fact that the benefits sought by the 
appellant are being granted by this decision of the Board.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is warranted.  Basic entitlement to 
Dependents' Educational Assistance benefits under Chapter 35, 
Title 38, United States Code, is warranted.  The appeal is 
granted. 




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



